Case 1:21-cv-01114-CCB Document1 Filed 05/06/21 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(NORTHERN DIVISION)

KEY HARBOR, LLC
d/b/a JAWS MARINE,

Plaintiff,
v. Case No.
2017 CAROLINA SKIFF, In Admiralty
1988 CREWBOAT TO GO,
Their equipment, appurtenances, and freights,

Defendants in rem,

TECHNOPREF INDUSTRIES, INC.,

)
)
)
)
)
)
)
)
)
2006 CREWBOAT TO GO, )
)
)
)
)
)
)
)
)
)
Defendant in personam. )
)

 

PLAINTIFF’S VERIFIED COMPLAINT
Plaintiff Key Harbor, LLC (“Plaintiff”) hereby brings this admiralty action, in rem, under

the Commercial Instruments and Maritime Lien Act (“CIMLA”), Pub. L. 100-710, 102 Stat. 4752
(Nov. 23, 1988) (codified as amended at 46 U.S.C. §§ 31301 et seq.) and FED. R. CIv.P.C against

Defendants 2017 Carolina Skiff, 2006 Crewboat to Go, and 1988 Crewboat to Go, and states:
JURISDICTION & VENUE

1. This is an admiralty action in the Court’s original jurisdiction under U.S. CONST. art. III, §

2, cl. 2; 28 U.S.C. §§ 1333; and FED. R. Civ. P. 9(h); see also The Belfast, 74 U.S. 624, 642-46
(1825).

 
Case 1:21-cv-01114-CCB Document1 Filed 05/06/21 Page 2 of 6

2. Venue is proper in the United States District Court for the District of Maryland because
2017 Carolina Skiff, 2006 Crewboat to Go, and 1988 Crewboat to Go are located in Maryland,
therefore, they are “found within the district” under LAR(b)(1).

PARTIES

3. Plaintiff is a Maryland limited liability company. It was registered on November 19, 2009
and remains in good standing. Its principal place of business is located in Maryland. Its principal
office is located at 6100 Chemical Road, Curtis Bay, Maryland 21226.

4. 2017 Carolina Skiff, 2006 Crewboat to Go, and 1988 Crewboat to Go are maritime vessels
located in Maryland and are owned and operated by Defendant, Technopref Industries, Inc
(“Technopref’).

5. Technopref is a Virginia corporation. It was formed on December 11, 2015, remains in
good standing, and is authorized to do business in Maryland. Its principal office is located at 2121
Eisenhower Ave., Ste. 301, Alexandria, Virginia, 22314. Its registered agent in Maryland is CSC-
Lawyers Incorporating Service Co., located at 7 St. Paul Street, Suite 820, Baltimore, Maryland
21202.

FACTS

6. Technopref executed a maritime contract (the “Contract”) to lease Plaintiff's commercial
mooring facility located at 6100 Chemical Road, Baltimore, Maryland 21226 (the “property”’). The
Contract’s choice of law clause elected the law of Maryland.

7. The Contract authorized Technopref to sublease 30,000 square feet of the property;
periodic, non-exclusive use of a commercial mooring facility for overnight barge staging; non-

exclusive use of a commercial mooring facility’s bulkhead; use of above ground storage tanks for

 
Case 1:21-cv-01114-CCB Document1 Filed 05/06/21 Page 3 of 6

fueling vessels; use of a storage shed; and non-exclusive use of waters and riparian rights
associated with the property.

8. The Contract stipulated a base rent $7,250.00 per month in nine equal monthly
installments. Failure to pay rent was subject to a late charge system: five percent of the late
payment if not paid within five days of the due date; daily interest at the annual rate of eighteen
percent if not paid within ten days of the due date.

9. The Contract only allowed use of the property for lawful commercial Operations within
Technopref’s scope of work. Technopref was required to keep all mechanical equipment on the
property in good working order and not commit or permit waste or nuisance. Technopref was
liable for all damage caused to the commercial mooring facility.

10. The Contract explicitly stated that Plaintiff has a maritime lien against any vessels moored
on the property as security for payment of rent and any damage inflicted to the property.

11. Technopref moored three vessels at the property: 2017 Carolina Skiff, 2006 Crewboat to
Go, and 1988 Crewboat to Go.

12. In Fall 2019, 2017 Carolina Skiff caused a minimum of $26,050.00 in damage to the
bulkhead on the property.

13. As of February 2021, Plaintiff has issued rent invoices to Technopref totaling $41,050.00.

14. The services Plaintiff provided to 2017 Carolina Skiff, 2006 Crewboat to Go, and 1988
Crewboat to Go constitute “necessaries” under 46 U.S.C. §31301(4). Plaintiff therefore holds a
maritime lien against these vessels, in rem, corresponding to the services it provided them under
CIMLA and the terms of the Contract.

15. Technopref breached the Contract by refusing to pay Plaintiff for the commercial mooring

services and for the damage it inflicted on the bulkhead of the commercial mooring facility.

 
Case 1:21-cv-01114-CCB Document1 Filed 05/06/21 Page 4 of 6

16. 2017 Carolina Skiff is liable, in rem, for committing a maritime tort(s) by damaging
Plaintiff's property.

17. 2017 Carolina Skiff, 2006 Crewboat to Go, and 1988 Crewboat to Go remain moored on
the property at this time.

COUNT I: MARITIME LIENS IN REM

18. Plaintiff incorporates the above paragraphs as if fully set forth herein.

19. Technopref breached its Contract with Plaintiff and 2017 Carolina Skiff damaged
Plaintiff's property.

20. Plaintiff's commercial mooring services provided to Technopref under the Contract
constitute “necessaries’ under 46 U.S.C. § 31301(4), therefore, Plaintiff holds maritime liens, in
rem, against 2017 Carolina Skiff, 2006 Crewboat to Go, and 1988 Crewboat to Go and requests
judgment.

WHEREFORE, Plaintiff respectfully requests the following relief:

1, The Court grant Plaintiff's accompanying Motion for Maritime Arrest In Rem
against 2017 Carolina Skiff, the 2006 Crewboat to Go, 1988 Crewboat to Go, and their equipment,
appurtenances, freights, sub-freights, bunkers, cargo, and other property under 46 U.S.C. § 31342
and FED. R. Civ. P. C(3)(a);

2. The Court grant Plaintiffs accompanying Motion to Serve as Substitute Custodian
of 2017 Carolina Skiff, 2006 Crewboat to Go, and 1988 Crewboat to Go in place of the United
States Marshal under LAR(e)(11);

3 The Court enter judgment against 2017 Carolina Skiff, 2006 Crewboat to Go, and

1988 Crewboat, in rem, as follows:

 
Case 1:21-cv-01114-CCB Document1 Filed 05/06/21 Page 5 of 6

a. Jointly and severally for breach of a maritime contract, including
interest and costs, of at least $41,050.00 or greater;
b. Against 2017 Carolina Skiff in maritime tort, including interest and
costs, of least an additional $26,050.00 or greater;
4, The Court order the sale of 2017 Carolina Skiff, 2006 Crewboat to Go, and 1988
Crewboat to Go upon entering judgment, in rem, under LAR(e)(12);
a The Court award the proceeds of the sale in the amount of at least $67,100.00 and
maritime prejudgment interest under LAR(e)(12); and
6. The Court order Technopref to pay Plaintiffs attorneys’ fees and costs under

paragraph 16.20 of the parties’ maritime contract.

7. The Court award Plaintiff such other and further relief as deemed proper.
Dated: May 6, 2021 Respectfully Submitted,
/s/

 

Andrew H. Vance, Esq. (Bar No. 05287)
LAW OFFICE OF ANDREW H. VANCE

77 East Main Street, Suite 401
Westminster, Maryland 21157

Email: constructionlaw@verizon.net
Phone: (410) 386-0727

Fax: (410) 386-0728

/s/
Joshua T. Carback (Bar No. 21713)
(signed by Andrew H. Vance with permission
of Joshua T. Carback)
LAW OFFICE OF ANDREW H. VANCE
77 East Main Street, Suite 401
Westminster, Maryland 21157
Email: constructionlaw@verizon.net
Phone: (410) 386-0727
Fax: (410) 386-0728

 

Attorneys for Key Harbor, LLC
5

 
Case 1:21-cv-01114-CCB Document1 Filed 05/06/21 Page 6 of 6

VERIFICATION
Thomas Palacorolla certifies as follows:
I, Thomas Palacrolla, am Managing Member of Plaintiff Key Harbor, LLC. The facts set

out in the foregoing verified complaint are true and correct. | certify under penalty of perjury that

the foregoing is true and correct,

Date: May 5, 2021

OI

Thomas Palacorolla

 

 
